
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.49


EARTHLINK, INC.

2008 INCENTIVE BONUS PLAN


1.     STATEMENT OF PURPOSE

        1.1    Statement of Purpose.    The purpose of the EarthLink, Inc. 2008
Incentive Bonus Plan (the "Plan") is to encourage the creation of shareholder
value by establishing a direct link between Revenue (as defined below) and Free
Cash Flow (as defined below) achieved and the incentive compensation of
Participants in the Plan.

        Participants contribute to the success of EarthLink, Inc. (the
"Company") through the application of their skills and experience in fulfilling
the responsibilities associated with their positions. The Company desires to
benefit from the contributions of the Participants and to provide an incentive
bonus plan that encourages the sustained creation of shareholder value.

2.     DEFINITIONS

        2.1    Definitions.    Capitalized terms used in the Plan shall have the
following meanings:

        "Adjusted EBITDA" means EBITDA excluding facility exit and restructuring
costs, equity method loss of affiliates, and gain (loss) on investments in other
companies.

        "Bonus Award" means the sum of the Participant's Performance Bonus and
Supplemental Bonus.

        "Bonus Period(s)" means (i) for Management Participants, the 2008
calendar year and (ii) for all other Participants, the period beginning January
1, 2008 and ending June 30, 2008 and the period beginning July 1, 2008 and
ending December 31, 2008, in respect of which the Corporate Performance
Objectives and the Individual Performance Objectives are measured and the
Participants' Bonus Awards, if any, are to be determined.

        "Cause" has the same definition as under any employment or service
agreement between the Employer and the Participant or, if no such employment or
service agreement exists or if such employment or service agreement does not
contain any such definition, Cause means (i) the Participant's willful and
repeated failure to comply with the lawful directives of the Board of Directors
of any Employer or any supervisory personnel of the Participant; (ii) any
criminal act or act of dishonesty or willful misconduct by the Participant that
has a material adverse effect on the property, operations, business or
reputation of any Employer; (iii) the material breach by the Participant of the
terms of any confidentiality, non- competition, non-solicitation or other such
agreement that the Participant has with any Employer or (iv) acts by the
Participant of willful malfeasance or gross negligence in a matter of material
importance to any Employer

        "Change in Control" means the occurrence of any of the following events:

        (a)   the accumulation in any number of related or unrelated
transactions by any person of beneficial ownership (as such term is used in Rule
13d-3 promulgated under the Securities Exchange Act of 1934, as amended) of more
than fifty percent (50%) of the combined voting power of the Company's voting
stock; provided that, for purposes of this subsection (a), a Change in Control
will not be deemed to have occurred if the accumulation of more than fifty
percent (50%) of the voting power of the Company's voting stock results from any
acquisition of voting stock (i) directly from the Company that is approved by
the Incumbent Board, (ii) by the Company, (ii) by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Employer, or (iv)
by any person pursuant to a merger, consolidation, or reorganization (a
"Business Combination") that would not cause a Change in Control under clauses
(i) and (ii) of subsection (b) below; or

        (b)   consummation of a Business Combination, unless, immediately
following that Business Combination, (i) all or substantially all of the persons
who are the beneficial owners of voting stock of the Company immediately prior
to that Business Combination beneficially own, directly or indirectly, at

--------------------------------------------------------------------------------




least fifty percent (50%) of the then outstanding shares of common stock and at
least fifty percent (50%) of the combined voting power of the then outstanding
voting stock entitled to vote generally in the election of directors of the
entity resulting from that Business Combination (including, without limitation,
an entity that as a result of that transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries), in substantially the same proportions relative to each other as
their ownership, immediately prior to that Business Combination, of the voting
stock of the Company, and (ii) at least sixty percent (60%) of the members of
the Board of Directors of the entity resulting from that Business Combination
holding at least sixty percent (60%) of the voting power of such Board of
Directors were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board of Directors providing for
that Business Combination and, as a result of or in connection with such
Business Combination, no person has the right to dilute either such percentages
by appointing additional members to the Board of Directors or otherwise without
election or action by the shareholders; or

        (c)   a sale or other disposition of all or substantially all the assets
of the Company, except pursuant to a Business Combination that would not cause a
Change in Control under clauses (i) and (ii) of subsection (b) above, or

        (d)   approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company, except pursuant to a Business
Combination that would not cause a Change in Control under clauses (i) and (ii)
of subsection (b) above; or

        (e)   the acquisition by any person, directly or indirectly, of the
power to direct or cause the direction of the management and policies of the
Company (i) through the ownership of securities which provide the holder with
such power, excluding voting rights attendant with such securities, or (ii) by
contract; provided the Change in Control will not be deemed to have occurred if
such power was acquired (x) directly from the Company in a transaction approved
by the Incumbent Board, (y) by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Employer or (z) by any person
pursuant to a Business Combination that would not cause a Change in Control
under clauses (i) and (ii) of subsection (b) above.

        "Code" means the Internal Revenue Code of 1986, as amended.

        "Committee" means the Leadership and Compensation Committee of the Board
of Directors of the Company which will administer the Plan.

        "Compensation" means the Participant's actual wages earned during the
Bonus Period, excluding incentive payments, salary continuation, bonuses, income
from equity awards, stock options, restricted stock, restricted stock units,
deferred compensation, commissions, and any other forms of compensation over and
above the Participant's actual wages earned during the Bonus Period.

        "Common Stock" means the common stock, $.01 par value per share, of the
Company.

        "Corporate Performance Objectives" means Revenue, Free Cash Flow, EBITDA
and/or Adjusted EBITDA in such amounts as the Committee shall determine in its
sole discretion for each Bonus Period that must be achieved for the
Participant's Performance Bonus Multiplier for the Bonus Period to be greater
than zero (0). The Committee shall adjust the Corporate Performance Objectives
as the Committee in its sole discretion may determine is appropriate in the
event of unanticipated circumstances, unbudgeted acquisitions or divestitures,
or other unexpected changes to fairly and equitably determine the Bonus Awards
and to prevent any inappropriate enlargement or dilution of the Bonus Awards. In
that respect, the Corporate Performance Objectives may be adjusted to reflect
the impairment of any tangible or intangible assets, litigation or claim
judgments or settlements, changes in tax law, accounting principles or other
such laws or provisions affecting reported results, business combinations,
reorganizations and/or restructuring programs, reductions in force and early
retirement incentives and any other extraordinary, unusual, infrequent or
non-reoccurring items separately

2

--------------------------------------------------------------------------------




identified in the financial statements and/or notes thereto in accordance with
generally accepted accounting principles. To the extent any such adjustments
affect any Bonus Awards, the intent is that the adjustments shall be in a form
that allows the Bonus Award to continue to meet the requirements of Section
162(m) of the Code for deductibility.

        "Disability" means where the Participant is "disabled" or has incurred a
"disability" in accordance with the policies of the Employer that employs the
Employee in effect at the applicable time.

        "Distribution" means the payment of cash or the grant of Restricted
Stock Units under the Plan.

        "Distribution Date" means the date on which the Distribution occurs.

        "EBITDA" means earnings before interest, taxes, depreciation and
amortization.

        "Effective Date" means January 1, 2008.

        "Employee" means a full-time common law employee of an Employer. A
full-time common law employee of an Employer only includes an individual who
renders personal services to the Employer and who, in accordance with the
established payroll, accounting and personnel policies of the Employer, is
characterized by the Employer as a full-time, common law employee. An Employee
does not include any person whom the Employer has identified on its payroll,
personnel or tax records as an independent contractor or a person who has
acknowledged in writing to the Employer that such person is an independent
contractor, whether or not a court, the Internal Revenue Service or any other
authority ultimately determines such classification to be correct or incorrect
as a matter of law.

        "Employer" means EarthLink, Inc. (also referred to as the "Company") and
any other entity that is part of a controlled group of corporations or is under
common control with the Company within the meaning of Sections 1563(a), 414(b)
or 414(c) of the Code, except that, in making any such determination, fifty
percent (50%) shall be substituted for eighty percent (80%) each place therein.

        "Free Cash Flow" means Adjusted EBITDA less capital expenditures and
cash used to purchase customer bases.

        "Incumbent Board" means a Board of Directors of the Company at least a
majority of whom consist of individuals who either are (a) members of the
Company's Board of Directors as of the Effective Date of the adoption of this
Plan or (b) members who become members of the Company's Board of Directors
subsequent to the date of the adoption of this Plan whose election, or
nomination for election by the Company's shareholders, was approved by a vote of
at least sixty percent (60%) of the directors then comprising the Incumbent
Board (either by specific vote or by approval of a proxy statement of the
Company in which that person is named as a nominee for director, without
objection to that nomination), but excluding, for that purpose, any individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest (within the meaning of Rule 14a-11 of the Securities Exchange
act of 1934, as amended) with respect to the election or removal of directors or
other action or threatened solicitation of proxies or consents by or on behalf
of a person other than the Board of Directors of the Company.

        "Individual Performance Objectives" means the individual performance
objectives as the Committee or Management shall determine in its sole discretion
for each Bonus Period that must be achieved for the Participant's Supplemental
Bonus Multiplier for the Bonus Period to be greater than zero (0).

        "Management" means the executive officers of EarthLink, Inc.,
individually or as a group, whose positions are in the Red Zone of the Career
Band System.

        "Maximum Bonus Award" means the maximum bonus award, denoted as a dollar
amount, number of Restricted Stock Units or combination thereof, that can be
earned and paid to the Participant for the Bonus Period as established by the
Committee.

3

--------------------------------------------------------------------------------



        "Participant" means an Employee of an Employer who is selected to
participate in the Plan.

        "Performance Bonus" means the dollar amount which results from
multiplying the Participant's Compensation for the Bonus Period by the product
of the Participant's Target Bonus Percent and the Participant's Performance
Bonus Multiplier, except that, for a Management Participant, the portion of the
Participant's Performance Bonus that exceeds the Participant's Target
Performance Bonus for the Bonus Period means the dollar amount, the number of
Restricted Stock Units or combination thereof that the Management Participant is
entitled to receive for the Bonus Period for that portion of the Participant's
Performance Bonus that exceeds the Participant's Target Performance Bonus.

        "Performance Bonus Multiplier" means either (i) zero (0) or (ii) the
percentage from fifty percent (50%) to two hundred percent (200%) that applies
to determine the Participant's Performance Bonus for the Bonus Period. The
Committee shall establish the Performance Bonus Multipliers that relate to the
levels of Corporation Performance Objectives that must be achieved during the
Bonus Period to calculate the Participant's Performance Bonus.

        "Plan" means this EarthLink, Inc. 2008 Incentive Bonus Plan, in its
current form and as it may be hereafter amended.

        "Restricted Stock Units" mean an award, stated with respect to a
specified number of shares of Common Stock, that entitles the Participant to
receive one share of Common Stock with respect to each Restricted Stock Unit
that becomes payable under the terms and conditions of the award.

        "Revenues" means revenues as reported on the Company's financial
statements filed with the Securities and Exchange Commission.

        "Supplemental Bonus" means the dollar amount which results from
multiplying the Participant's Compensation for the Bonus Period by the product
of the Participant's Supplemental Bonus Percent and the Participant's
Supplemental Bonus Multiplier.

        "Supplemental Bonus Multiplier" means either (i) zero (0) or (ii) the
percentage from fifty percent (50%) to one hundred fifty percent (150%) that
applies to determine the Participant's Supplemental Bonus for the Bonus Period.
The Committee shall establish the Supplemental Bonus Multipliers that relate to
the levels of Individual Performance Objectives that must be achieved during the
Bonus Period to calculate the Participant's Supplemental Bonus. Regardless of
the level of Individual Performance Objectives that are achieved during the
Bonus Period, the Participant's Supplemental Bonus Multiplier for the Bonus
Period may not in any event exceed the Participant's Performance Bonus
Multiplier for the same Bonus Period.

        "Supplemental Bonus Percent" means the percent of the Participant's
Compensation that will be earned as a Supplemental Bonus where the Individual
Performance Objectives that are achieved for the Bonus Period result in a
Supplemental Bonus Multiplier of one hundred percent (100%). The Supplemental
Bonus Percent for each Participant's position shall be established by the
Committee.

        "Target Aggregate Bonus" means the Bonus Award that would be earned if
the Participant's Performance Bonus Multiplier and Supplemental Bonus Multiplier
were both one hundred percent (100%).

        "Target Performance Bonus" means the dollar amount which results from
multiplying the Participant's Target Bonus Percent for the Bonus Period by the
Participant's Compensation for the Bonus Period.

        "Target Bonus Percent" means the percent of the Participant's
Compensation that will be earned as a Performance Bonus where the Corporate
Performance Objectives that are achieved for the Bonus Period result in a
Performance Bonus Multiplier of one hundred percent (100%). The Target Bonus
Percent for each Participant's position shall be established by the Committee.

4

--------------------------------------------------------------------------------



3.     ADMINISTRATION OF THE PLAN

        3.1    Administration of the Plan.    The Committee shall be the sole
administrator of the Plan and shall have full authority to formulate adjustments
and make interpretations under the Plan as it deems appropriate. The Committee
shall also be empowered to make any and all of the determinations not herein
specifically authorized which may be necessary or desirable for the effective
administration of the Plan. Any decision or interpretation of any provision of
this Plan adopted by the Committee shall be final and conclusive. Benefits under
this Plan shall be paid only if the Committee determines, in its sole
discretion, that the Participant or Beneficiary is entitled to them. None of the
members of the Committee shall be liable for any act done or not done in good
faith with respect to this Plan. The Company shall bear all expenses of
administering this Plan.

4.     ELIGIBILITY

        4.1    Establishing Participation.    The Committee shall select each
Employee who shall participate in the Plan for each Bonus Period by name,
position or zone within the Career Band System. The Committee shall retain the
discretion to name as a Participant any Employee hired or promoted after the
commencement of the Bonus Period.

5.     AMOUNT OF BONUS AWARDS

        5.1    Establishment of Bonuses.    

        (a)   Initial Determinations.    For each Bonus Period, the Committee
shall establish generally for each Participant (i) the Target Bonus Percent and
the Performance Bonus Multiplier that will apply with respect to the designated
levels of achievement of the Corporate Performance Objectives and (ii) the
Supplemental Bonus Percent and the Supplemental Bonus Multiplier that will apply
with respect to the designated levels of achievement of the Individual
Performance Objectives by the Participant. The Supplemental Bonus hereunder is a
one-time special bonus for the Bonus Periods occurring in 2008. No Participant
shall have any right to any Supplemental Bonus in any future year. The
Performance Bonus Multiplier for each Participant will be based on the
achievement of such Corporate Performance Objectives as the Committee shall
designate, which may include the achievement of one or more Corporate
Performance Objectives or any combination of Corporate Performance Objectives as
the Committee may select.

        (b)   Performance Objectives.    For each Bonus Period, the Committee
shall establish the Corporate Performance Objectives and, for each Management
Participant, the Individual Performance Objectives that must be achieved to
determine each Participant's Performance Bonus Multiplier and Supplemental Bonus
Multiplier for the Bonus Period. Management "subject to the approval of the
Committee" shall establish the Individual Performance Objectives for
Participants other than Management Participants. To the extent the Corporate
Performance Objectives and/or the Individual Performance Objectives are not
achieved, the Performance Bonus Multiplier and/or the Supplemental Bonus
Multiplier shall be zero (0). The Supplemental Bonus Multiplier shall be zero
(0), regardless of the achievement of the Individual Performance Objectives, if
the Corporate Performance Objectives for the Bonus Period are not achieved
resulting in a Performance Bonus Multiplier of zero (0). The Corporate
Performance Objectives to be achieved must take into account and be calculated
with respect to the full accrual and payment of the Bonus Awards under the Plan.

        The Corporate Performance Objectives must be established in writing no
later than the earlier of (i) ninety (90) days after the beginning the period of
service to which they relate and (ii) before the lapse of twenty-five percent
(25%) of the period of service to which they relate; they must be uncertain of
achievement at the time they are established; and the achievement of the
Corporate Performance Objectives must be determinable by a third party with
knowledge of the relevant facts. The Corporate Performance Objectives may be
stated with respect to the Company's, an Affiliate's, a product's, and/or

5

--------------------------------------------------------------------------------




a business unit's Revenue, Free Cash Flow, EBITDA, Adjusted EBITDA and/or any
combination of the foregoing as the Committee may designate. The Corporate
Performance Conditions may, but need not, be based upon an increase or positive
result under the aforementioned business criteria and could include, for example
and not by way of limitation, maintaining the status quo or limiting the
economic losses (measured, in each case, by reference to the specific business
criteria).

        (c)   Restricted Stock Units.    For each Management Participant, the
Committee shall retain the discretion to designate whether cash, Restricted
Stock Units or a combination thereof will be paid to the Management Participant
in the event the amount of the Participant's Performance Bonus exceeds the
Participant's Target Performance Bonus. The Committee may exercise that
discretion any time before the Distribution Date for the applicable Bonus Period
by either specifying the number of Restricted Stock Units at the time the Target
Bonus Percent and the Performance Bonus Multiplier for the Management
Participant are determined or by converting the dollar amount of the Performance
Bonus in excess of the Management Participant's Target Performance Bonus into
Restricted Stock Units. In that case, the cash portion of the Management
Participant's Performance Bonus may be limited to the Participant's Target
Performance Bonus, and any Performance Bonus in excess of the Participant's
Target Performance Bonus can be paid in cash, Restricted Stock Units or a
combination thereof. Any cash and/or Restricted Stock Units that are paid for
the portion of the Management Participant's Performance Bonus that exceeds the
Participant's Target Performance Bonus will vest and be paid only if the
Participant is employed by an Employer on the six-month anniversary of the date
of Distribution for the applicable Bonus Period. Any Restricted Stock Units to
be awarded to a Management Participant under the Plan shall be awarded under the
EarthLink, Inc. 2006 Equity and Cash Incentive Plan or any other plan of the
Company from which Restricted Stock Units may be granted to the Management
Participant and shall be subject to the terms of the applicable plan and the
agreement governing the Restricted Stock Units.

        5.2    Calculation of Bonus Awards.    

        (a)   Timing of the Calculation.    The calculations necessary to
determine the Bonus Awards for the Bonus Period most recently ended shall be
made no later than the fifteenth day of the third month following the end of the
Bonus Period for which the Bonus Awards are to be calculated. Such calculation
shall be carried out in accordance with this Section 5.2.

        (b)   Calculation.    Following the end of each Bonus Period, each
Participant's Performance Bonus and Supplemental Bonus shall be calculated, and
the sum of the Performance Bonus and the Supplemental Bonus shall equal the
Participant's Bonus Award. Notwithstanding any other provision of the Plan, the
Participant's Bonus Award may not exceed the Maximum Bonus Award.

        (c)   Written Determination.    For any portion of a Bonus Award that is
payable based on the achievement of Corporate Performance Objectives, the
Committee shall certify in writing whether such Corporate Performance Objectives
have been achieved. The Bonus Awards payable under this Plan are intended to
constitute Awards (as defined therein) under the Company's 2006 Equity and Cash
Incentive Plan. Accordingly, the Bonus Awards hereunder also will be subject to
the terms of the 2006 Equity and Cash Incentive Plan to the extent applicable

6.     PAYMENT OF AWARDS

        6.1    Eligibility for Payment.    Except as otherwise set forth in
Sections 7.1 and 8.1 of this Plan or under any other agreement between the
Employer and the Participant or any other benefit plan of the Employer, Bonus
Awards shall not be paid to any Participant who is not employed by an Employer
on the date the Distribution is to be made, and a Participant who terminates
employment with all Employers shall not be eligible to receive any Distribution
for (i) the Bonus Period that includes such termination of employment, (ii) any
prior Bonus Period to the extent not paid before such termination of employment
nor (iii) any future Bonus Periods.

6

--------------------------------------------------------------------------------



        6.2    Timing of Payment.    Any Distribution to be paid for a Bonus
Period shall be paid as soon as administratively practicable after the end of
the Bonus Period and no later than the 15th day of the third month following the
end of the Bonus Period, except that (i) the amount of any Bonus Award payable
to a Participant for the Bonus Period beginning January 1, 2008 and ending June
30, 2008 that exceeds the Participant's Target Aggregate Bonus for such Bonus
Period shall be paid at the time Distributions are to be made for the Bonus
Period beginning July 1, 2008 and ending December 31, 2008 (subject to the
provisions of Section 6.1 above) and (ii) the portion of the Management
Participant's Performance Bonus that exceeds the Participant's Target
Performance Bonus for the Bonus Period shall be paid in Restricted Stock Units
on the Distribution Date (which Restricted Stock Units will vest and be paid on
the six-month anniversary of the Distribution Date), cash on the six-month
anniversary of the Distribution Date or a combination thereof, provided in any
case that the Management Participant will receive the cash or shares of Common
Stock on the six-month anniversary of the Distribution Date only if the
Participant is employed by an Employer at such time.

        6.3    Payment of Award.    The amount of the Bonus Award to be paid to
the Participant in cash pursuant to this Section 6 shall be paid in one lump sum
cash payment by the Employer that employs the Participant. The Restricted Stock
Units to be awarded shall be granted by the Company.

        6.4    Taxes; Withholding.    To the extent required by law, the
Employer shall withhold from all Distributions made hereunder any amount
required to be withheld by the Federal and any state or local government or
other applicable laws. Additionally, each Participant shall be responsible for
satisfying in cash or cash equivalent acceptable to the Committee any income and
employment tax withholding obligations attributable to the grant, vesting and
payment of Restricted Stock Units. To the extent set forth in the agreement
governing the Restricted Stock Units, the Committee, to the extent applicable
law permits, may allow the Participant to pay any such amounts as set forth in
the agreement governing the Restricted Stock Units.

7.     CHANGE IN CONTROL

        7.1    Payment After a Change in Control.    If at any time after a
Change in Control occurs the Participant's employment with all Employers is
terminated by an Employer for any reason other than Cause, death or Disability,
then, the Participant shall be entitled to receive for the Bonus Period that
includes the date of the Participant's termination of employment the greater of
(i) the Participant's Target Aggregate Bonus for the Bonus Period or (ii) the
Bonus Award that would result based on the Corporate Performance Objectives and
Individual Performance Objectives achieved during the Bonus Period through the
time of the Participant's termination of employment (annualized or otherwise
adjusted considering progress towards goals and the portion of the Bonus Period
preceding the Participant's termination of employment compared to the entire
Bonus Period), calculated on the same basis as other similarly-situated
Participants, except that the Bonus Award for that Bonus Period shall be based
solely upon the Participant's Compensation for that Bonus Period through the
time of termination of employment. In that event, the Participant also shall be
entitled to receive any Bonus Award payable for any Bonus Period that ended
before the termination of the Participant's employment. Any Restricted Stock
Units to be paid under this Section 7.1 shall be vested in full on the date of
payment notwithstanding any other provision of the Plan. Such Bonus Awards shall
be paid as soon as administratively practicable after the termination of the
Participant's employment but no later than the time they would have been paid if
the Participant had remained employed.

8.     POSITION ELIMINATION

        8.1    Payment after a Position Elimination.    If before a Change in
Control occurs the Participant's employment with all Employers is terminated by
an Employer as a result of a position elimination, such that the Participant is
entitled to receive benefits under any position elimination and severance plan
maintained by the Company or any Affiliate, then, the Participant shall be
entitled to receive for the

7

--------------------------------------------------------------------------------



Bonus Period that includes the date of the Participant's termination of
employment as a result of a position elimination, the Bonus Award that would
result based on the Corporate Performance Objectives and Individual Performance
Objectives achieved during the Bonus Period through the time of the
Participant's termination of employment (annualized or otherwise adjusted
considering progress toward goals and the portion of the Bonus Period preceding
the Participant's termination of employment compared to the entire Bonus
Period), calculated on the same basis as other similarly-situated Participants,
except that the Bonus Award for that Bonus Period shall be based solely upon the
Participant's Compensation for that Bonus Period through the time of the
position elimination. In that event, the Participant also shall be entitled to
receive any Bonus Award payable for any Bonus Period that ended before the
termination of the Participant's employment. Any Restricted Stock Units to be
paid under this Section 8.1 shall be vested in full on the date of payment
notwithstanding any other provision of the Plan. Such Bonus Awards shall be paid
as soon as administratively practicable after the termination of the
Participant's employment but no later than the time they would have been paid
had the Participant remained employed..

9.     MISCELLANEOUS

        9.1    Unsecured General Creditor.    Participants and their
beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests, or other claim in any property or assets of the Employer. Any
and all assets shall remain general, unpledged, unrestricted assets of the
Employer. The Employer's obligation under the Plan shall be that of an unfunded
and unsecured promise to pay money or shares of Common Stock in the future, and
there shall be no obligation to establish any fund, any security or any other
restricted asset in order to provide for the payment of amounts under the Plan.

        9.2    Obligations to the Employer.    If a Participant becomes entitled
to a Distribution under the Plan, and, if, at the time of the Distribution, such
Participant has outstanding any debt, obligation or other liability representing
an amount owed to any Employer, then the Employer may offset such amounts owing
to it or any other Employer against the amount of any Distribution. Such
determination shall be made by the Committee. Any election by the Committee not
to reduce any Distribution payable to a Participant shall not constitute a
waiver of any claim for any outstanding debt, obligation, or other liability
representing an amount owed to the Employer.

        9.3    Nonassignability.    Neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly declared to be unassignable
and nontransferable. No part of a Distribution, prior to actual Distribution,
shall be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor shall it be transferable by operation of law in the event of the
Participant's or any other persons bankruptcy or insolvency, except as set forth
in Section 7.2 above.

        9.4    Employment or Future Pay or Compensation Not
Guaranteed.    Nothing contained in this Plan nor any action taken hereunder
shall be construed as a contract of employment or as giving any Participant or
any former Participant any right to be retained in the employ of an Employer or
receive or continue to receive any rate of pay or other compensation, nor shall
it interfere in any way with the right of an Employer to terminate the
Participant's employment at any time without assigning a reason therefore.

        9.5    Gender, Singular and Plural.    All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, or neuter, as the
identity of the person or persons may require. As the context may require, the
singular may be read as the plural and the plural as the singular.

8

--------------------------------------------------------------------------------



        9.6    Captions.    The captions to the articles, sections, and
paragraphs of this Plan are for convenience only and shall not control or affect
the meaning or construction of any of its provisions.

        9.7    Applicable Law.    This Plan shall be governed and construed in
accordance with the laws of the State of Georgia.

        9.8    Validity.    In the event any provision of the Plan is held
invalid, void, or unenforceable, the same shall not affect, in any respect
whatsoever, the validity of any other provision of the Plan.

        9.9    Notice.    Any notice or filing required or permitted to be given
to the Committee shall be sufficient if in writing and hand delivered, or sent
by registered or certified mail, to the principal office of the Company,
directed to the attention of the President and CEO of the Company. Such notice
shall be deemed given as of the date of delivery or, if delivery is made by
mail, as of the date shown on the postmark on the receipt for registration or
certification.

        9.10    Compliance.    No Distribution shall be made hereunder except in
compliance with all applicable laws and regulations (including, without
limitation, withholding tax requirements), any listing agreement with any stock
exchange to which the Company is a party, and the rules of all domestic stock
exchanges on which the Company's shares of capital stock may be listed. The
Company shall have the right to rely on an opinion of its counsel as to such
compliance. No Distribution shall be made hereunder unless the Employer has
obtained such consent or approval as the Employer may deem advisable from
regulatory bodies having jurisdiction over such matters.

        9.11    No Duplicate Payments.    The Distributions payable under the
Plan are the maximum to which the Participant is entitled in connection with the
Plan. To the extent the Participant and the Employer are parties to any other
agreements or arrangements relating to the Participant's employment that provide
for payments of any bonuses under this Plan on termination of employment, this
Plan shall be construed and interpreted so that the Bonus Awards and
Distributions payable under the Plan are only paid once; it being the intent of
this Plan not to provide the Participant any duplicative payments of Bonus
Awards. To the extent a Participant is entitled to a bonus payment calculated
under this Plan under any other agreement or arrangement that would constitute a
duplicative payment of the Bonus Award or Distribution; to the extent of that
duplication, no Bonus Award or Distribution will be payable hereunder.

        9.12    Confidentiality.    The terms and conditions of this Plan and
the Participant's participation hereunder shall remain strictly confidential.
The Participant may not discuss or disclose any terms of this Plan or its
benefits with anyone except for Participant's attorneys, accountants and
immediate family members who shall be instructed to maintain the confidentiality
agreed to under this Plan, except as may be required by law.

        9.13    Temporary Leaves of Absence.    The Committee in its sole
discretion may decide to what extent leaves of absence for government or
military service, illness, temporary disability or other reasons shall, or shall
not be, deemed an interruption or termination of employment.

10.   AMENDMENT AND TERMINATION OF THE PLAN

        10.1    Amendment.    Except as set forth in Section 10.3 below, the
Committee in its sole discretion may at any time amend the Plan in whole or in
part.

        10.2    Termination of the Plan.    

        (a)   Employer's Right to Terminate.    Except as set forth in Section
10.3 below, the Committee may at any time terminate the Plan, if it determines
in good faith that the continuation of the Plan is not in the best interest of
the Company and its shareholders. No such termination of the Plan shall reduce
any Distributions already made.

9

--------------------------------------------------------------------------------



        (b)   Payments Upon Termination of the Plan.    Upon the termination of
the Plan under this Section, Awards for future Bonus Periods shall not be made.
With respect to the Bonus Period in which such termination takes place, the
Employer will pay to each Participant the Participant's Bonus Award, if any, for
such Bonus Period, less any applicable withholdings, only to the extent the
Committee provides for any such payments on termination of the Plan (in which
case all such payments will be made no later than the 15th day of the third
month following the end of the Bonus Period that includes the effective date of
termination of the Plan).

        10.3    Amendment or Termination After a Change in
Control.    Notwithstanding any other provision of the Plan, the Committee may
not amend or terminate the Plan in whole or in part on or after a Change in
Control to the extent any such amendment or termination would adversely affect
the Participants' rights hereunder or result in Bonus Awards not being paid
consistent with the terms of the Plan in effect prior to such amendment or
termination.

11.   COMPLIANCE WITH SECTION 409A

        11.1    Tax Compliance.    This Plan is intended to be exempt from the
applicable requirements of Section 409A of the Code and shall be construed and
interpreted in accordance therewith. The Company may at any time amend, suspend
or terminate this Plan, or any payments to be made hereunder, as necessary to be
exempt from Section 409A of the Code. Notwithstanding the preceding, neither the
Company nor any Employer shall be liable to any Employee or any other person if
the Internal Revenue Service or any court or other authority having jurisdiction
over such matter determines for any reason that any Bonus Award or Distribution
to be made under this Plan is subject to taxes, penalties or interest as a
result of failing to comply with Section 409A of the Code. The Distributions
under the Plan are intended to satisfy the exemption from Section 409A of the
Code for "short-term deferrals."

12.   CLAIMS PROCEDURES

        12.1    Filing of Claim.    If a Participant becomes entitled to a Bonus
Award or a Distribution has otherwise become payable, and the Participant has
not received the benefits to which the Participant believes he is entitled under
such Bonus Award or Distribution, then the Participant must submit a written
claim for such benefits to the Committee within ninety (90) days of the date the
Bonus Award would have become payable (assuming the Participant is entitled to
the Bonus Award) or the claim will be forever barred.

        12.2    Appeal of Claim.    If a claim of a Participant is wholly or
partially denied, the Participant or his duly authorized representative may
appeal the denial of the claim to the Committee. Such appeal must be made at any
time within thirty (30) days after the Participant receives written notice from
the Committee of the denial of the claim. In connection therewith, the
Participant or his duly authorized representative may request a review of the
denied claim, may review pertinent documents and may submit issues and comments
in writing. Upon receipt of an appeal, the Committee shall make a decision with
respect to the appeal and, not later than sixty (60) days after receipt of such
request for review, shall furnish the Participant with a decision on review in
writing, including the specific reasons for the decision, as well as specific
references to the pertinent provisions of the Plan upon which the decision is
based. Notwithstanding the foregoing, if the Committee has not rendered a
decision on appeal within sixty (60) days after receipt of such request for
review, the Participant's appeal shall be deemed to have been denied upon the
expiration of the sixty (60)-day review period.

        12.3    Final Authority.    The Committee has discretionary and final
authority under the Plan to determine the validity of any claim. Accordingly,
any decision the Committee makes on the Participant's appeal shall be final and
binding on all parties. If a Participant disagrees with the Committee's final
decision, the Participant may bring suit, but only after the claim on appeal has
been denied or deemed denied. Any such lawsuit must be filed within ninety (90)
days of the Committee's denial (or deemed denial) of the Participant's claim or
the claim will be forever barred.

10

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.49



EARTHLINK, INC. 2008 INCENTIVE BONUS PLAN
